—Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 5, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal trespass in the second and third degrees, menacing in the second and third degrees and criminal *421mischief in the fourth degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The victim had a sufficient opportunity to observe appellant and was able to make a reliable identification.
We have considered and rejected appellant’s remaining claims. Concur — Tom, J.P., Sullivan, Rosenberger, Lerner and Friedman, JJ.